Citation Nr: 0501774	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  99-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a postoperative 
perineal abscess, claimed as due to a shell fragment wound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1997 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  A video-conference hearing was held 
before the undersigned Veterans Law Judge in June 2000.  The 
Board remanded the case for additional development in 
November 2000.  

The Board has noted that the issue which was certified for 
appellate review was entitlement to service connection for 
wounds of the groin area.  However, the Board's review of the 
evidence of record reflects that the issue may be more 
specifically characterized as entitlement to service 
connection for a postoperative abscess of the perineal area 
claimed as due to a shell fragment wound.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's current postoperative perineal abscess 
developed as a result of a shell fragment wound during 
service.


CONCLUSION OF LAW

A postoperative perineal abscess was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist in the development of claims.  First, the VA has a 
duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA's duty to notify claimants of necessary information or 
evidence:  (1) When VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  If VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  If the claimant has 
not responded to the request within 30 days, VA may decide 
the claim prior to the expiration of the one-year period 
based on all the information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions.  If VA does so, however, and the claimant 
subsequently provides the information and evidence within 
one year of the date of the request, VA must readjudicate 
the claim.  (2) If VA receives an incomplete application for 
benefits, it will notify the claimant of the information 
necessary to complete the application and will defer 
assistance until the claimant submits this information. 
38 C.F.R. § 3.159(b).  
VA's duty to assist claimants in obtaining evidence:  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c).  

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC and SSOC, including the 
new regulations to implement the VCAA.  Of particular 
significance is a letter dated in August 2003 in which the RO 
advised him what was still needed from him.  The RO explained 
what records the VA would be responsible for getting and what 
the evidence must show to support the claim.  The letter 
noted that the VA would be responsible for getting relevant 
records held by any Federal Agency, and that this may include 
medical records from the military, from VA hospitals or from 
the Social Security Administration.  The letter also advised 
him that on his behalf, the VA would make reasonable efforts 
to get relevant records not held by any Federal Agency, 
including medical records from State or local government, 
private doctors and hospitals, or current or former 
employers.  He was advised that he must give the VA enough 
information about his records so that the VA could request 
them.  The letter noted that it was the veteran's 
responsibility to make sure that the VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The letter adequately advised 
him to submit any relevant evidence in his possession.  

Regarding the issue of what the evidence must show to support 
the claim, the letter of August 2003 noted that to establish 
service connected compensation benefits, the evidence must 
show that:

(1) You had an injury in military service or a 
disease that began in or was made worse during 
military service or an event inservice causing 
injury or disease. 
(2) You have a current physical or mental 
disability.  Medical evidence, including a VA 
examination will show this.  Otherwise, we can use 
statements from you or others that show you have 
persistent or recurrent symptoms of a disability.  
(3) There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  Medical records or medical 
opinions usually show this relationship.  However, 
under certain circumstances, VA may conclude that 
certain disabilities were cause by service, even if 
there is no specific evidence proving this in your 
particular claim.  The relationship is presumed for 
these veterans who have certain disease:
former prisoners of war
veterans who were exposed to certain chronic or 
tropical disease which become evidence within a 
specific period of time
veterans who were exposed to ionizing radiation, 
mustard gas, or Lewisite while in service
veterans who served in Vietnam or Southwest Asia 
during the Gulf War
Veterans who have certain kinds of disease/service 
combinations may qualify for an automatic 
presumption of service connection.

In Pelegrini v. Principi, 18 Vet App 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a VA examination report from November 2002, 
and VA treatment records.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  Although there is an indication in the claims 
file that the veteran applied for and was denied benefits by 
the Social Security Administration, the Board concludes that 
in the absence of any indication that such records would 
provide support for the current claim, no attempt to obtain 
such records is warranted.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The Board notes that the veteran's service medical records do 
not contain any references to a perineal abscess or a wound 
to that area.  However, a service medical record dated in May 
1970 shows that the veteran was treated at an aid station for 
a fragment wound of the left foot and generalized fragment 
wounds of the back. 

A service orthopedic clinic record dated in December 1970 
reflects that the veteran was evaluated for low back pain and 
fragment wounds of the back.  

In March 1971, the veteran filed a claim with the VA for 
disability compensation  for a back injury.  The report of a 
VA examination conducted in April 1971 reflects  that the 
veteran had a history of incurring superficial wounds of the 
entire back from a mortar shell.  The examiner noted that 
these were rather minor as he was treated at an aid station 
and went back to duty.  He also had a wound of the left foot.  
On examination, the external genitalia were normal.  The 
prostate was normal.  There were no abdominal scars, no 
perineal excoriation, no external hemorrhoids, fissures or 
fistulae.  In a rating decision of May 1971, the RO granted 
service connection for a lumbosacral strain and scars, 
residuals multiple shell fragment wounds of upper and lower 
back and sole of left foot with retained foreign bodies.  

The earliest medical treatment records pertaining to the 
disorder of the perineal area are dated in 1990.  A VA record 
dated in August 1990 shows that the veteran reported a 
history of bleeding from the rectum since earlier that month.  
He had diarrhea for two years.  Rectal examination revealed a 
bleeding boil in the left perineal area.  The pertinent 
assessment was -"bleeding ? furuncle."  Another VA record 
from the same month indicates that the veteran had a perineal 
abscess with open draining.  The veteran reported having a 
tender nodule near the anus.  He was draped and an incision 
was made to open the abscess and allow it to drain.   

A VA record dated in July 1991 reflects that the veteran 
complained that he was having shrapnel coming out again down 
in the perineal area.  Following examination, the diagnosis 
was mild proctitis.  

A VA treatment record dated in June 1993 shows that the 
veteran reported having bleeding in the groin area and said 
that shrapnel was coming out.  On physical examination, there 
was an area of swelling with erythema and tenderness in the 
perineal area with a draining opening.  The diagnosis was 
foreign body with chronic recurring sinus.  An x-ray of the 
perineal area reportedly showed a possible tiny FB.  

A VA urology record indicates that there was a tiny "bb" 
sized or less radio opaque density low in the pelvis near the 
midline.  The impression was abscess left medial buttocks 
near perineum, not related to urinary system.

A VA treatment record dated in July 1993 shows that the 
veteran reported that he had pieces of scrap metal coming out 
of his groin area since three weeks ago.  The diagnosis was 
FB perineum with sinus abscess.  A VA record dated August 10, 
1993, from the surgery clinic indicates that the veteran was 
status post perirectal abscess (secondary fragments 
necessitating 1991).  He was advised that there were no signs 
of the previous abscess.  

A VA medical record dated August 17, 1993, shows that the 
veteran had been hospitalized since the previous day.  He 
complained of drainage between his scrotum and anal opening 
which was intermittent and chronic since being hit by 
fragments from a booby trap on October 4, 1969, while on 
patrol in Vietnam.  He reported that about three years 
earlier he developed a perineal abscess which was drained at 
a VA facility and plastic fragments were found from the 
Vietnam injury.  An incision and drainage during the August 
1993 hospitalization.  The diagnosis was perineal abscess.  

A VA operation report dated August 16, 1993, reflects that 
the veteran underwent incision and drainage in the perineum.  
After the area was incised, it was noted that no foreign 
bodies could be felt, but that there was some scar tissue.  

A VA record dated August 20, 1993, indicates that the veteran 
was post op for shrapnel wound.  

The veteran testified in support of his claim during a video 
conference hearing held in June 2000.  He stated that he 
sustained a shrapnel wound to his groin area during service, 
along with other areas.  He recounted that he had a lot of 
pain in the groin area and had been operated on by the VA.  

The Board requested a medical opinion to determine the 
likelihood that any perineal abscess was related to a shell 
fragment wound.  The report of a VA examination dated in 
November 2002 shows the examination of the perineal area 
showed that there was a one centimeter depressed area between 
the scrotal sac and the rectum.  The examiner reviewed the 
veteran's medical history and offered the following opinion:

Shell fragment removed prior to the perineal 
abscess, it was treated here by Dr. Vanderwater, 
however the fragment could have caused the abscess.


In analyzing the evidence of record, the Board notes that the 
veteran's DD 214 reflects that he received the Combat 
Infantryman Badge as well as the Purple Heart.  The relevant 
combat veteran statute, 38 U.S.C.A. § 1154(b), specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection of a disease or 
injury. See Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 
1994).  Therefore, although the veteran's account of having 
received a shell fragment wound in the perineal area is not 
specifically documented in his service medical records, his 
account may be accepted pursuant to the combat presumption.

The Board also notes that the VA treatment records reflecting 
a radio opaque object on X-ray of the perineal area are 
consistent with the inservice injury described by the 
veteran.  Finally, the Board notes that the VA medical 
opinion dated in November 2002 which suggests a nexus between 
the veteran's perineal abscess and the shell fragment wound 
in service is not contradicted by any other medical opinion.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's current postoperative perineal 
abscess developed as a result of a shell fragment wound 
during service.  Accordingly, the Board concludes that a 
postoperative perineal abscess due to a shell fragment wound 
was incurred in service.


ORDER

Service connection for a postoperative perineal abscess due 
to a shell fragment wound is granted.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


